Citation Nr: 0302865	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the proximal phalanx of the right great toe 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from August 1965 to August 
1968 and from April 1970 to December 1976.

This case came to the Board of Veterans' Appeals (Board), 
initially, from an August 1998 decision, which was mailed to 
the veteran in September 1998, by the Atlanta, Georgia, 
Regional Office (RO).  The case was remanded in December 2000 
for further development of the evidence, and an October 2002 
RO decision increased to 10 percent the evaluation for 
residuals of a fracture of the right great toe.

During the course of this appeal, the veteran moved to South 
Carolina, and his case was transferred to the Columbia RO.

In March 1997, the veteran claimed entitlement to a permanent 
and total disability evaluation for pension purposes.  To 
date no action has been taken on this claim.  Accordingly, 
this matter is referred to the RO for appropriate action.

The Board observes that in the representative's January 2003 
brief to the Board it appears that an attempt is being made 
to file a notice of disagreement with the rating assigned in 
an October 2002 rating decision for residuals of a low back 
injury, to include degenerative changes.  As a matter of law, 
however, the Board cannot recognize this document as a notice 
of disagreement because it was not filed with the agency of 
original jurisdiction.  See 38 U.S.C.A. § 7105(b) (West 
2002).  Still, this matter is referred to the RO for 
appropriate action.
 

FINDING OF FACT

Residuals of a fracture of the proximal phalanx of the right 
great toe do not equate to an amputation of the great toe 
with removal of the metatarsal head.




CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 
percent, for residuals of a fracture of the proximal phalanx 
of the right great toe, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5271, 5280 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during this appeal.  
The VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  VCAA also prescribes VA duties 
to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, and VA duties pursuant thereto are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In this case, the October 2002 RO decision and Statement of 
the Case (SOC) advised the veteran of the rationale for the 
evaluation assigned, and thereby notified him of evidence 
needed for a rating greater than 10 percent.  The SOC also 
explained the applicable statutory and regulatory law.  An 
April 2002 letter explained VCAA, and solicited from the 
veteran, and offered VA help in obtaining, additional 
evidence in support of his claim.  The evidence of record 
includes the veteran's service medical records, a transcript 
of his testimony at a March 2000 hearing, statements from the 
veteran, and VA outpatient treatment records and examination 
reports.  Finally, in a January 2003 letter, the RO advised 
the veteran that his case was being sent to the Board, and 
invited him to submit any additional evidence he had directly 
to the Board, but he has not responded to the letter.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the veteran of 
additional evidence he should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA, and turns now to the 
merits of the claim.

In this case, the Board is not concerned with service 
connection as that has already been established; it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movement in different planes and, in rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca; 
38 C.F.R. § 4.45.

Turning now to the evidence of record, the veteran's service 
medical records show that, in August 1967, he sustained a 
fracture of the right great toe which was treated for three 
weeks with a short-leg walking cast.  Subsequent service 
medical records made no reference to the 1967 fracture and, 
at a July 1968 separation examination, he reported the 
fracture, denied residuals thereof, and his feet were normal 
by clinical evaluation.

In May 1977, service connection was granted, and a 
noncompensable evaluation was assigned, for residuals of a 
fracture of the right great toe.

There is no postservice medical evidence of complaints or 
treatment of a disability of the right great toe.

At a March 2000 hearing, the veteran testified that his right 
great toe had swelled on two occasions in the past.  He said 
he had daily pain in the center of the right great toe which 
he rated 8 on a pain scale of 10, but he also said he had not 
sought medical attention for it.  He said that oxycodone had 
been prescribed for foot pain, though he did not specify the 
condition for which it had been prescribed, and that 
medication temporarily relieved toe pain.

The veteran failed to report for an April 2000 VA 
examination.

At a September 2002 VA examination, the veteran said he had 
pain in the right great toe that worsened with walking, 
prolonged standing, and wet or cold weather.  He had 
difficulty dorsiflexing the toe, so he walked with a mildly 
antalgic gait.  Still, the foot was relatively well-aligned, 
and there were no abnormal callosities to suggest abnormal 
weight-bearing.  The examiner said there were degenerative 
changes, with tenderness dorsally, of the first 
metatarsophalangeal joint.  The metatarsophalangeal joint 
demonstrated a range of motion from 30 to 80 degrees, with 
pain at the extremes, while the range of motion of the 
interphalangeal joint was 20 degrees.  The assessment was 
pain under the above circumstances, "degeneration of the 
right great toe," and limitation of motion.

X rays taken after the examination showed mild degenerative 
changes in the talonavicular and first tarsometatarsal 
joints.

Service connection has been granted for residuals of a 
fracture of the proximal phalanx of the right great toe, and 
a noncompensable evaluation was initially assigned.  The 
October 2002 RO decision assigned a 10 percent evaluation 
but, unless it is withdrawn, an increased-rating claim 
remains in appellate status, though a greater evaluation is 
assigned during the pendency of the appeal, where the greater 
evaluation assigned is less than the maximum evaluation 
permitted by law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Residuals of a fracture of the proximal phalanx of the right 
great toe is not a condition listed in the VA Schedule for 
Rating Disabilities.  When an unlisted condition is 
encountered, it is evaluated under the rating criteria for a 
disorder in which the functions affected, the anatomic 
localization, and the symptomatology, are closely related and 
analogous.  38 C.F.R. § 4.20.  The decision as to which 
diagnostic code is applicable in a given case is for the RO 
and the Board.  Bierman v. Brown, 6 Vet. App. 125 (1994).  
However, the rationale for selecting a specific diagnostic 
code must be fully explained.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Turning now to rating criteria, the RO assigned a 10 percent 
evaluation under the provisions of Diagnostic Code  5010 
(traumatic arthritis).  Arthritis is a disease of the joints, 
and evaluations under that diagnostic code are based on 
limitation of motion of the joint affected.  At first blush, 
that diagnostic code seems appropriate because, after the 
September 2002 examination, the examiner said there were 
degenerative changes in the metatarsophalangeal joint of the 
great toe, and limitation of motion of its joints.  However, 
there is no evidence of record as to the normal range of 
motion of toe joints, so it is not possible to determine the 
degree of disability.

On the other hand, if there is limitation of motion of the 
joint affected, but not to a compensable degree, a 10 percent 
evaluation may be assigned, pursuant to Diagnostic Code 5010, 
for each major joint or group of minor joints affected.  
However, none of the joints of the great toe, individually, 
are major joints.  See 38 C.F.R. § 4.45.  Finally, any 
evaluation pursuant to Diagnostic Code 5010 requires X-ray 
evidence of arthritis and, the examiner's clinical evaluation 
notwithstanding, X rays show no arthritis in the distal 
phalanx of the right great toe.  Thus, the Board is of the 
view that a more analogous diagnostic code should be sought.

Hallux valgus is angulation of the great toe away from the 
midline of the body, or toward the other toes, and the great 
toe may ride over or under the other toes.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 730 (28th ed. 1994).  The examiner 
said the veteran did not have hallux valgus, but the function 
affected by that disorder is ambulation, its diagnostic code 
relates specifically to the great toe, and one of the primary 
symptoms of it is pain.  Accordingly, the Board is of the 
view that Diagnostic Code 5280 (hallux valgus) may be a 
diagnostic code that is more analogous to the veteran's 
disability-residuals of a fracture of the proximal phalanx 
of the right great toe.

Under the provisions of Diagnostic Code 5280, a 10 percent 
evaluation is warranted if hallux valgus is so severe as to 
be equivalent to amputation of the great toe, or if surgery 
was required to resect the metatarsal head.  The Board notes 
that the veteran has not had surgery for residuals of a 
fracture of the proximal phalanx of the right great toe; 
indeed, he has not had any treatment for it.  Further, it is 
difficult to see that his disability-pain with some 
limitation of motion-equates to amputation of the toe.  
Accordingly, it is clear that an evaluation greater than 10 
percent is not warranted.

There is no provision in Diagnostic Code 5280 for an 
evaluation greater than 10 percent.  A 10 percent evaluation 
is warranted for amputation, without metatarsal involvement, 
of the great toe.  A 30 percent evaluation requires the 
removal of the metatarsal head, a fact which is not 
clinically evident here.  38 C.F.R. § 4.71a, Diagnostic Code 
5271. 

In the October 2002 decision, the RO cited Diagnostic Code 
5284 (other injuries of the foot).  However, this diagnostic 
code encompasses all of the bones of the foot and a whole 
host of related disabilities.  The veteran said he had not 
had treatment for his right great toe, but he had had 
treatment for his foot.  Indeed, all of the toes of his right 
foot, save for the great toe, are hammer toes, and there is 
X-ray evidence of arthritis of the talonavicular and first 
tarsometatarsal joints.  The Board is of the view that 
Diagnostic Code 5284 is too broad to cover the functions 
affected, the anatomic localization, and the symptomatology, 
of residuals of a fracture of the proximal phalanx of the 
right great toe, and that Diagnostic Code 5284 is not 
analogous.

The Board has considered the application of the DeLuca case 
and 38 C.F.R. §§ 4.40 and 4.45.  There is some evidence of 
weakness and fatigue with ambulation, and complaints of 
increased pain with flare-ups.  There is, however, no 
evidence of disuse atrophy in the right toe due to painful 
flare-ups caused by service related fracture residuals.  
Hence, the Board is of the view that he is adequately 
compensated, even for painful flare-ups, by the 10 percent 
evaluation currently assigned.

In sum, residuals of a right great toes proximal phalanx 
fracture consist of some limitation of motion, the extent of 
which is not entirely clear, and subjective complaints of 
pain.  The Board finds that he is adequately compensated for 
those residuals by the 10 percent evaluation currently 
assigned, and that a greater evaluation is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107.

ORDER

An increased evaluation for residuals of a fracture of the 
proximal phalanx of the right great toe, currently evaluated 
as 10 percent disabling, is denied.




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


